
Exhibit 10.1
 
 
 
SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of July 5, 2017,
is entered into by and between Pura Naturals, Inc., a Colorado corporation, (the
"Company"), and Vista Capital Investments, LLC (the "Buyer").
A.       The Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
rules and regulations as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the Securities Act of 1933, as amended
(the "1933 Act").
B.       Upon the terms and conditions stated in this Agreement, the Buyer
desires to purchase and the Company desires to issue and sell, upon the terms
and conditions set forth in this Agreement (i) a Promissory Note of the Company,
in the form attached hereto as Exhibit A, in the original principal amount of
$220,000.00 (together with any note(s) issued in replacement thereof or as a
dividend thereon or otherwise with respect thereto in accordance with the terms
thereof, the "Note"), (ii) Eighty Five Thousand (85,000) restricted common
shares in the Company ("Inducement Shares") to be delivered to Holder, via
overnight courier, within 5 business days following the Closing Date.
NOW THEREFORE, the Company and the Buyer hereby agree as follows:
1.    Purchase and Sale. On the Closing Date (as defined below), the Company
shall issue and sell to the Buyer and the Buyer agrees to purchase from the
Company (i) the Note in the original principal amount of $220,000, and (ii) the
Inducement Shares.
 
1.1.    Form of Payment. On the Closing Date, (i) the Buyer shall pay the
purchase price of $200,000 (the "Purchase Price") for the Securities to be
issued and sold to it at the Closing (as defined below) by wire transfer of
immediately available funds to a company account designated by the Company, in
accordance with the Company's written wiring instructions, against delivery of
the Securities, and (ii) the Company shall deliver such duly executed Securities
on behalf of the Company, to the Buyer, against delivery of such Purchase Price.
 
1.2.    Closing Date. The date and time of the issuance and sale of the
Securities pursuant to this Agreement (the "Closing Date") shall be on or about
July 3, 2017, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the "Closing") shall occur on the
Closing Date at such location as may be agreed to by the parties.

 
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------

 
1.3.    Inducement Share True-Up.  If, on the date that is the six-month
anniversary of the date of the Closing Date ("True-Up Date"), the volume
weighted average price (as reported by Quotestream ™, a service of Quotemedia,
Inc.) of the Company's common stock (the "Common Stock") on the day immediately
preceding the True-Up Date (the "Subsequent Share Price"), as reported on the
Company's Principal Market, is less than the closing price of the Company's
common stock on the Closing Date, then the Company shall, within three (3)
trading days of Buyer's provision of written notice in the form attached hereto
as Exhibit C, issue and deliver to the Buyer an additional number of duly and
validly issued, fully paid and non-assessable shares of Common Stock equal to
(X) the quotient of the Purchase Price divided by the Subsequent Share Price,
multiplied by 1.5, less (Y) the Original Shares. Any additional shares of Common
Stock issuable pursuant to Section 1.d are referred to herein as "Additional
Shares." The Additional Shares, if required to be issued pursuant to this
Agreement, shall be issued as provided in this Agreement, provided, however,
that in no event shall the Buyer be entitled to receive shares of common stock
in excess of the amount that would result in beneficial ownership by the Buyer
and its affiliates of 9.99% of the outstanding shares of Common Stock at that
time.  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
Regulations 13D-G thereunder.  Accordingly, the Additional Shares, if required
to be issued pursuant to this Agreement, shall be issued in accordance with the
beneficial ownership limitations contained herein, and in successive tranches
(each an "Additional Tranche") if the issuance of one tranche would result in
the Buyer's beneficial ownership of more than 9.99% of the outstanding shares of
Common Stock at that time.  The Company shall issue each respective Additional
Tranche of the Additional Shares, if required under this Agreement, within two
(2) Trading Days of the request by Buyer, subject to the beneficial ownership
limitations contained herein.  If the Company fails to issue the Additional
Shares or any Additional Tranche within the timeframe specified in this
Agreement, then the amount of Additional Shares in which Buyer is entitled shall
automatically be multiplied by two.  The Company shall at all times reserve
shares of its Common Stock for Buyer in an amount equal to 400% multiplied by
(X) the quotient of the Purchase Price divided by the lowest traded price of the
Common Stock during the five Trading Days immediately preceding the respective
date of calculation, multiplied by 1.5, less (Y) the Original Shares.
2.    Governing Law; Miscellaneous.
2.1.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of San Diego County, California or in the federal courts
located in San Diego County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
2.2.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
2.3.    Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
2.4.    Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------

 
2.5.    Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.
2.6.    Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:
(a)    the date delivered, if delivered by personal delivery as against written
receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile,
(b)    the fifth Trading Day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or
(c)    the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) calendar days' advance
written notice similarly given to each of the other parties hereto):

If to the Company, to:
 
Pura Naturals, Inc.
23101 Lake Center Drive
Suite 100
Lake Forest, CA 92630
Attn:  Robert Doherty, CEO
Email:  bob.d@airtechfoam.com

 
If to the Buyer:


VISTA CAPITAL INVESTMENTS, LLC
406 9th Ave, Suite 201
San Diego CA 92101
Attn: David Clark
Email: dclark@vci.us.com
 


2.7.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Notwithstanding
anything to the contrary herein, the rights, interests or obligations of the
Company hereunder may not be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the Buyer,
which consent may be withheld at the sole discretion of the Buyer; provided,
however, that in the case of a merger, sale of substantially all of the
Company's assets or other corporate reorganization, the Buyer shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Buyer hereunder may be assigned by Buyer to a third party,
including its financing sources, in whole or in part, without the need to obtain
the Company's consent thereto.
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------

 
 
2.8.    Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
2.9.    Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
2.10.    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
2.11.    Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.
2.12.    Buyer's Rights and Remedies Cumulative.  All rights, remedies, and
powers conferred in this Agreement and the Transaction Documents on the Buyer
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that the Buyer may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute; and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient.
2.13.    Ownership Limitation.  If at any time after the Closing, the Buyer
shall or would receive shares of Common Stock in payment of interest or
principal under Note, upon conversion of Note, under the Warrant, or upon
exercise of the Warrant, so that the Buyer would, together with other shares of
Common Stock held by it or its Affiliates, own or beneficially own by virtue of
such action or receipt of additional shares of Common Stock a number of shares
exceeding 9.99% of the number of shares of Common Stock outstanding on such date
(the "Maximum Percentage"), the Company shall not be obligated and shall not
issue to the Buyer shares of Common Stock which would exceed the Maximum
Percentage, but only until such time as the Maximum Percentage would no longer
be exceeded by any such receipt of shares of Common Stock by the Buyer. The
foregoing limitations are enforceable, unconditional and non-waivable and shall
apply to all Affiliates and assigns of the Buyer.  Additionally, for so long as
the Buyer or any of its Affiliate own Securities, upon written request from the
Buyer, the Company shall post (or cause to be posted), the then-current number
of issued and outstanding shares of its capital stock to the Company's web page
located at OTCmarkets.com (or such other web page approved by the Buyer).
2.14.    Attorneys' Fees and Cost of Collection. In the event of any action at
law or in equity to enforce or interpret the terms of this Agreement or any of
the other Transaction Documents, the parties agree that the party who is awarded
the most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys' fees and expenses  paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses  giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court's power to award fees and expenses for
frivolous or bad faith pleading.
 
 
[Remainder of page intentionally left blank; signature page to follow]
 
 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AMOUNT:
 
Original Principal Amount of Note:
 
$
220,000.00
 
Purchase Price:
 
$
200,000.00
 





IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.




THE COMPANY:


PURA NATURALS, INC.
 
 
 
 
By:________________________________
 
Robert Doherty
Chief Executive Officer
     
 
THE BUYER:
 
VISTA CAPITAL INVESTMENTS, LLC
 
 
 
 
 
 By:_________________________________
        David J. Clark
        Principal
 
     

 
 

 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT A


NOTE




 
 
 
 
 
 
 
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------